Citation Nr: 1146333	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), status post coronary artery bypass graft.

2.   Entitlement to an initial compensable evaluation prior to July 16, 2009, for asbestosis with chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2006 rating decision and an August 2009 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to increased evaluation for asbestosis with chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's CAD has not been related by competent medical evidence to his active duty service, including conceded active service asbestos exposure.


CONCLUSION OF LAW

CAD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A December 2005 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  This letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in August 2006.  38 C.F.R. § 3.159(c)(4).  The September 2007 VA examiners addressed the etiology of the Veteran's current cardiac disorder in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The August 2006 VA examination report is thorough; thus this examination is adequate. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran claims service connection for CAD secondary to in-service exposure to asbestos.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed is whether incurrence of CAD is factually shown during service.  The Board concludes it was not.  The service treatment records are absent complaints, findings or diagnoses of any heart problems during service.  On the clinical examination for separation from service, the Veteran's heart was evaluated as normal.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Cardiovascular disease can be service-connected on such a basis; however, the first showing of CAD was not until 1995, more than 30 years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  In addition to a cardiac condition not being noted in service, the Veteran has not reported continuity of post-service symptoms.  In fact, the record indicates that the Veteran suffered an acute inferior wall myocardial infarction in October 1995.  At that time, the Veteran reported that he had been chest pain free for the prior two years and that the last time he had that sort of chest pain was not as severe and lasted only five minutes and that he was never seen by a doctor.  Thus, in light of the lack of any relevant history reported between the Veteran's date of discharge and 1995, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current cardiac disability.  The August 2006 VA examiner diagnosed the Veteran as having arteriosclerotic coronary artery disease status post coronary artery bypass graph.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current cardiac disability and the Veteran's military service.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007).  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000). 

VA must analyze claims for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, pulmonary cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, pulmonary, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3). 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21. 

With asbestos-related claims, the Board must also determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 

Based on a review of the claims file, the Board concludes that the required development for asbestos-related claims has been accomplished.  In a December 2005 letter, VA asked the Veteran to provide detailed information regarding asbestos exposure before, during, and after service as well as medical evidence showing a diagnosis of a disease caused by asbestos.  In addition, the Veteran underwent VA examination to determine whether the Veteran's CAD was a result of asbestos exposure.  In an October 2006 rating decision, the RO found that the Veteran's military occupations of pipe fitter and fireman were known to be positions that are highly probable to cause asbestos exposure but denied the claim on the basis that the VA examination report showed that there was no relationship between his heart disease and asbestos exposure.

Thus, the Board notes that the VA has conceded in-service asbestos exposure.  The Board will not disturb the RO concession regarding probable asbestos exposure as the Board cannot find that the Veteran did not have asbestos exposure during service.  Nevertheless, the record does not support a finding of service connection for the Veteran's currently diagnosed CAD as the record contains no medical evidence showing that the Veteran's CAD is associated with asbestos exposure.  CAD is not a disorder commonly associated with asbestos exposure.  See VAOPGCPREC 4-2000. 

Moreover, the August 2006 VA examiner opined after a review of the claims file as well as physical examination of and interview with the Veteran that it was not likely that the CAD was due to asbestos exposure and noted that to his knowledge, there was no known association and that the Veteran had several risk factors for CAD such as smoking, hypercholesterol, and family history.

Thus, the record is absent evidence of in-service incurrence of heart problems, evidence of cardiovascular disease within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed CAD, including conceded exposure to asbestos.

Although the Veteran contends that his CAD is related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for CAD, status post coronary artery bypass graft, is denied.



REMAND

With respect to the Veteran's claim for increased evaluation for service-connected asbestosis with chronic bronchitis, the Board notes that in July 2009, the Veteran identified additional private medical records.  The Veteran indicated that on October 5, 2008, he had been seen and diagnosed as having chronic bronchitis.  The Veteran should be provided the necessary authorization forms to allow VA to obtain these records on his behalf. 

In addition, the Board notes that the Veteran contends that the symptoms associated with his service-connected asbestosis with chronic bronchitis are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In August 2009, VA received the veteran's statement that he wished to be reevaluated for an increased rating due to the worsening of his service-connected disability.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In this case, the September 2009 VA examiner noted that the Veteran lived on a farm and that the effect of the condition on the Veteran's usual occupation was that he was unable to care for animals or garden.  The Board believes that a TDIU has been raised by the record.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Where the Veteran does not meet the percentage rating requirements for a schedular TDIU discussed above, he still may be deemed totally disabled on an extraschedular basis.  It must be determined that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b) (2011).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration, as the Board cannot assign a TDIU rating on this basis in the first instance.  Id. 

Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected asbestos with chronic bronchitis and whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his asbestosis and bronchitis that is not evidenced by the current record including any private treatment since September 2005 and any VA treatment other than on July 22, 2009.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an additional VA examination to ascertain the severity of his asbestosis with chronic bronchitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all symptoms and manifestations of the Veteran's service-connected asbestosis with chronic bronchitis.  

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected asbestosis with chronic bronchitis.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected asbestosis with chronic bronchitis.  

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected asbestosis and chronic bronchitis from those attributable to any other diagnosed disorders.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


